Citation Nr: 1219049	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  03-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel









INTRODUCTION

The Veteran had active service from November 1, 1977 to December 6, 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Board will initially discuss the lengthy procedural history of this case. In a February 2004 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disorder based on the merits.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an order dated May 5, 2006, the Court vacated the Board's February 2004 decision and remanded this claim to the Board for readjudication in compliance with directives specified.  Specifically, the Court indicated that the Board must provide adequate reasons and bases for its determination of denial of service connection for a lumbar spine disorder and specify whether the denial of service connection is based on a finding that there is no current disability or based on a finding that there is no nexus between any current disability and the Veteran's military service.  The Court also stated that a finding that the Veteran suffers from a current disability would raise the issue of the applicability of the presumptions of soundness and aggravation.

In view of the Court's instructions, in February 2007, the Board remanded the appeal to the RO for a VA examination, and for additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In a decision dated in October 2008, the Board again denied the Veteran's claim for service connection for a lumbar spine disorder on the merits.  The Veteran also appealed this decision to the CAVC.  In a December 2010 Memorandum Decision, the CAVC set aside the Board's October 2008 decision and remanded this matter.  In June 2011, the Board remanded for a new VA examination, as the Court noted several flaws with the May 2008 VA examiner's medical opinion.  The appeal is once again before the Board. 


FINDINGS OF FACT

1.  A lumbar spine disorder preexisted active duty service.

2.  A lumbar spine disorder did not increase in severity during service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
Before addressing the merits of the issue of entitlement to service connection for a lumbar spine disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Pursuant to a February 2007 BVA Remand, the Veteran was provided a February 2007 notice letter. The letter fully addressed all notice elements and informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter additionally provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the February 2007 notice, the matter was readjudicated in a July 2008 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Board has reviewed the Veteran's Virtual VA file.  The Board has considered that a February 2010 Virtual VA treatment record, pertaining to psychiatric related care, noted that the Veteran was receiving Social Security Administration Income (SSI).  There is no indication that the Veteran is receiving these benefits because of his back.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  Here, the Veteran himself has not positively indicated that he is in receipt of SSA benefits for his back.  The Board finds that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  Therefore there is no basis to remand this matter for SSA records. 

Significantly, the Veteran has not identified any outstanding evidence that has not already been obtained.  

Next, VA examinations and opinions were obtained in May 2008 and October 2011 to address the nature and etiology of the Veteran's lumbar spine disorder claim.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Court found inadequacies in the May 2008 VA examination, the Board will only consider the October 2011 VA examination in deciding this claim.  The Board finds that the VA examination and opinion obtained in October 2011 is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board recognizes that the October 2011 VA examination does not address all the questions posed to the examiner in the June 2011 BVA Remand.  Specifically, those pertaining to information needed for a presumption of soundness analysis.  As will be discussed in more detail below, the presumption of soundness under 38 U.S.C.A. § 1132 does not apply to this Veteran as a matter of law.  The question as to whether or not the VA examination adequately addressed the questions posed by the Board in June 2011 is a moot point.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims service connection for a lumbar spine disorder.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).


The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who served at least six months during a period of peacetime is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).

The term 'noted' denotes only such conditions that are recorded in examination reports. 38 C.F.R. § 3.304(b) (2011).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  The presumption of soundness attaches only where there has been an induction examination in which the later- complained of disability was not detected. Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The burden of proof is on the government to rebut the presumption of sound condition by showing that a disability existed prior to service, and if the government meets this requirement, by showing that the condition was not aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).



A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted above, the Veteran had active service from November 1, 1977 to December 6, 1977.  This is peacetime service, as these dates do not encompass periods of war as enumerated under 38 U.S.C.A. § 101 (West 2002) and 38 C.F.R. § 3.2 (2011).  In this case, as the rules for peacetime disability compensation under U.S.C.A. §§ 1131 and 1132 are applicable, and the Veteran served for less than six months, the presumption of soundness does not apply.  As such, CAVC's reliance on U.S.C.A. § 1131 has been misplaced.  Thus, it appears that the any development associated with addressing the presumption of soundness completed in past Remands was not necessary; the Board regrets any confusion that this action may have caused as well as the delay that ensued.  The evidence demonstrates that the Veteran's lumbar spine scoliosis preexisted service.  

The report of the Veteran's entrance examination reflects that a back condition was not noted during the September 1977 enlistment examination.  However, entries in the service treatment records reflect that the Veteran reported a history of lumbar spine pain for one year on November 14, 1977.  The Veteran was medically separated from service on December 6, 1977 for congenital scoliosis determined to have existed prior to service.  In the October 2011 VA examination, the VA examiner noted that there was documentation of the Veteran complaining of back pain prior to service.  She noted that he was found with scoliosis two weeks after enrollment to service and there was no documentation regarding the Veteran having trauma, high impact injury, or vertebral fractures to his lower back that would result in scoliosis during service.  She noted that the Veteran's scoliosis most likely preexisted service. 

As there is evidence in this case demonstrating that a lumbar spine disorder preexisted service, the issue before the Board is whether the preexisting injury was aggravated during service.

Service treatment records indicate that the Veteran was seen on several occasions in November 1977 for back pain.  A November 14, 1977 treatment record noted complaints of lumbar spine pain for one year.  Examination reflected decreased range of motion with lumbar spine pain.  He was diagnosed with lumbar spine pain.  An x-ray taken at that time demonstrated minimal levoscoliosis of the lower lumbar spine, degenerative hypertrophic spurs along the anterior margin of L4-5 interspace.  A November 15, 1977 treatment record noted continuing lumbar spine pain.  Another entry reflected "back pain secondary to scoliosis- Nov 1."  The Veteran was separated from service on December 6, 1977.

As noted previously, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  In this case, the medical evidence of record weighs against a finding that the Veteran's preexisting lumbar spine disorder was aggravated by service. 

The Board has considered the Court's December 2010 statement that despite the Veteran's clean induction examination, the Veteran's back disorder was grounds for dismissal one month later, thus indicating evidence of worsening if not aggravation of the Veteran's back.  Nevertheless, the October 2011 VA examiner addressed whether the evidence establishes that the Veteran's preexisting lumbar spine disorder was aggravated in service.  The October 2011 VA examiner stated that there was no evidence that the Veteran's scoliosis had been aggravated by service, given that his scoliosis remains the same, even current x-rays reveal mild scoliosis.  Moreover, she stated that the Veteran's degenerative disease to the lumbar/thoracic and cervical area are likely genetic/age related since there is degeneration throughout his entire spine.  In summary, the VA examiner concluded that the Veteran's lumbar spine disorder preexisted service and was not aggravated by service.  There are no contrary opinions of record. 

The Board has considered the Veteran's statements that his current lumbar spine disorder is due to the permanent aggravation of his preexisting disorder.  He is competent to report his observations, including pain, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  Because scoliosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the claimed etiology of his lumbar spine disorder is found to lack competency.  The Board therefore affords the statements no probative value.  The statements are also significantly outweighed by the October 2011 professional medical opinion.

After weighing the statements of the Veteran against the remaining evidence of record in this case, the Board finds that his preexisting lumbar spine disorder was not aggravated by service.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not for application.  As the Board finds that the evidence of record indicates that the Veteran's preexisting lumbar spine disorder did not worsen in service, his claim for service connection is denied.


ORDER

Service connection for a lumbar spine disorder is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


